Citation Nr: 1712901	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO. 10-17 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) for the period prior to September 18, 2012.

2. Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) for the period prior to June 11, 2012.

3. Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by: Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from October 1963 to October 1971, to include a period of service in Thailand, from January 1966 to December 1966.

The appeals of the disability rating for PTSD and the effective date for TDIU come before the Board of Veterans' Appeals (Board) from a March 2016 Order of the United States Court of Appeals for Veterans' Claims (Veterans Court). Those appeals originated from rating decisions of the RO in Muskogee, Oklahoma dated in March 2012 and September 2013. 

In a decision dated in June 2015, the Board granted a disability rating for PTSD of 100 percent, effective September 18, 2012. The Board also found that the issue of TDIU entitlement was not on appeal. The Veteran appealed that decision to the Veterans Court. In an Order dated in March 2016, pursuant to a Joint Motion for Partial Remand, the Veterans Court vacated the Board's decision to the extent of the denial of a 100 percent rating for PTSD prior to September 18, 2012, and the determination that the issue of TDIU entitlement was not on appeal. The Veterans Court remanded those specific issues back to the Board for additional development consistent with the Joint Motion.

The issue of entitlement to service connection for a heart disorder was not before the Veterans Court but comes to the Board on appeal from a September 2013 rating decision of the RO in Muskogee, Oklahoma. While the issue was subject to the Board's jurisdiction at the time of the  June 2015 decision, the Board remanded that issue to the RO for additional evidentiary development and did not render a decision on the merits with respect to that issue. The appeal of that issue has since been returned to the Board for further appellate action. 

While there is no distinct claim of entitlement to Special Monthly Compensation, and none is listed on the title page, the Board has inferred such an issue as a component of the increased rating claim. Akles v. Derwinski, 1 Vet. App. 118 (1991); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2011).
 
In June 2015, the Board also granted a disability rating for asbestosis with COPD and chronic bronchitis of 100 percent, effective May 28, 2013; denied an effective date for the grant of service connection for PTSD earlier than April 22, 2009; and, denied an effective date for the grant of service connection for asbestosis with COPD and chronic bronchitis earlier than June 11, 2012. The Board's decision with respect to those matters is final. See 38 C.F.R. § 20.1100 (2016). 

The Veteran submitted additional medical evidence after the most recent Supplemental Statement of the Case and waived his right to have that evidence remanded to the RO for initial consideration.


FINDINGS OF FACT

1. Prior to September 18, 2012, the Veteran's service-connected mental disorder was manifested by occupational and social impairment with deficiencies in most areas, but was not manifested by total occupational and social impairment during any portion of that period.

2. Prior to June 11, 2012, the schedular criteria for TDIU were met, and the Veteran's combined service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.

3. From June 11, 2012, to September 18, 2012, the Veteran had a total disability rating (TDIU) based on a single disability with additional disability ratable at 60 percent.

4. The Veteran was exposed to herbicide agents during his service at Korat Air Base in Thailand. 

5. Ischemic heart disease is related to exposure to herbicide agents in service. 

CONCLUSIONS OF LAW

1. Prior to September 18, 2012, the criteria for a disability rating of 70 percent for PTSD were met; the criteria for a rating of 100 percent were not met for any period. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2016).

2. Prior to June 11, 2012, the criteria for TDIU were met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 (2016).

3. From June 11, 2012, to September 18, 2012, the criteria for SMC at the Total plus 60 percent or housebound rate were met; prior to June 11, 2012, the criteria were not met. 38 U.S.C. § 1114(p), (s); 38 CFR § 3.350(f), (i).

4. A heart disorder was incurred in wartime service. 38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD Rating Claim

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition. Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment. See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply. Fenderson v. West, 12 Vet. App. 119 (1999). Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id. Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

In the process of evaluating a psychiatric/mental disorder, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of a veteran's psychiatric symptoms and the veteran's capacity for adjustment during periods of remission. After consideration of these factors, and based on all the evidence of record that bears on occupational and social impairment, VA must assign a disability rating that most closely reflects the level of social and occupational impairment a veteran is suffering rather than based solely on the examiner's assessment of the level of disability at the moment of examination. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. See 38 C.F.R. § 4.126. 

The VA Secretary, acting within his authority to adopt and apply a schedule of ratings, chose to create one General Rating Formula for Mental Disorders. 38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130. 

By establishing one general formula to be used in rating more than 30 mental disorders, the VA Secretary anticipated that any list of symptoms justifying a particular rating would, in many situations, be either under- or over-inclusive. The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation. This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997). See Mauerhan v. Principi, 16 Vet. App. 436, 442 (1992). 

The schedular criteria incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5). 38 C.F.R. §§ 4.125, 4.130. 

Since August 4, 2014, VA has required a diagnosis of a mental disorder that conforms with the DSM-5. For claims prior to that date, VA required a diagnosis that conformed with the DSM-IV-TR. See Schedule for Rating Disabilities: Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093, 45,093 -94 (Aug. 4, 2014 (amending 38 C.F.R. § 4.125)).

The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code. Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV). See 38 C.F.R. § 4.126. 

If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned. Mauerhan, 16 Vet. App. at 443. The Court of Appeals for the Federal Circuit has embraced the Mauerhan interpretation of the criteria for rating psychiatric disabilities. Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The appeal arises from a claim of entitlement to service connection for PTSD received at the RO on April 22, 2009. The Board granted the claim in a February 2012 decision, which was implemented by the RO in a March 2012 rating decision. The RO assigned an initial rating of 30 percent under Diagnostic Code 9411, effective April 22, 2009. In a May 2014 rating decision, the RO granted an increased rating of 70 percent, effective June 1, 2013. In the June 2015 decision, the Board granted an increased rating of 100 percent, effective September 18, 2012, but denied a rating in excess of 30 percent prior to September 18, 2012. That decision was implemented by the RO in a July 2015 rating decision. 

In the March 2016 Joint Motion, the parties agreed that the Board erred when it failed to discuss certain lay statements that were submitted in support of the claim. These included statements form the Veteran's wife, brother and a friend. The parties noted that, while the Board relied upon this lay evidence, and provided an analysis of it in its analysis of the time period after September 18, 2012, it failed to demonstrate that this lay evidence was considered for the prior time period. The parties agreed that these lay statements indicate that, prior to September 2012, the Veteran at least intermittently indicated that he may have had suicidal ideations. 

Pertinent to the claim on appeal, the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities: 

A 10 percent rating is warranted for PTSD if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent rating is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood. Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001). 

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. 4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. (DSM-IV) at 32).

The evidence pertinent to the period prior to September 18, 2012, includes a VA mental disorders examination, VA outpatient records, and the lay statements cited above, as well as statements of the Veteran. 

An October 2009 VA Mental Disorders Examination reveals the Veteran's complaint: "I'm frustrated. I just don't enjoy anything anymore." The examiner found the Veteran to be a reliable historian. The Veteran described a symptom pattern primarily of some depression and anxiety that appeared to be caused predominantly by his adjustment to retirement, which occurred in December of 2008, as well as some concerns about finances and finding himself becoming increasingly discouraged, and having trouble with feelings of depression and anxiety. The Veteran described disturbed sleep patterns, decreased energy, decreased interest and enjoyment, and some feelings of depression and anxiety, however, he denied any suicidal ideation. The examiner observed that many of his posttraumatic stress disorder symptoms had diminished through the years; however, they appeared to have been exacerbated by the stress of his retirement. The examiner assessed that his current symptoms were not a continuation of the symptoms presented in service. The examiner observed symptoms such as painful, intrusive memories of traumatic experiences and distress when exposed to stimuli which remind him of combat experiences, such as the sound of aircraft or news about the current war. Throughout the post-war period the Veteran had tried to push away painful thoughts, feelings and memories as much as possible. He had avoided situations that he knew would cause him difficulty, such as movies about the war. He stated that, generally, he feels that he has gotten along well with people, although his wife feels that he is emotionally withdrawn and detached. The Veteran was not receiving any psychiatric care and had never received any psychiatric care. He had worked for almost 40 years in the floor covering business and stated that he did well at work and continued to do some part time work. 

The examiner noted that the Veteran had been married for 34 years to his present spouse. He described increasing social isolation as compared to previously. He described in the past being rather socially active and outgoing, particularly prior to his service. He stated that he had a few friends that he would do things with, but found himself having less energy and enjoyment in most social interactions. He denied any legal difficulties or life-threatening traumas. He was assessed as being able to care for his own activities of daily living. He was assessed as alert, oriented and cooperative. He appeared to be somewhat anxious and depressed, and his affect was constricted. His thoughts were clear and goal-oriented. There was no evidence of delusions or hallucinations. His cognitive abilities were grossly intact, but he described some difficulty with concentration on a daily basis. His capacity for abstraction, memory, and judgment appeared intact. Grooming and hygiene were appropriate. Speech and communication were appropriate. There was no indication of panic, paranoia, or obsessional rituals. There was some hypervigilance. There was no suicidal ideation. The examiner assigned a GAF score of 70 and noted the Veteran appeared to have functioned well in the work place and continued to have some social interactions; however, he appeared to be plagued by some painful feelings of anxiety, depression and painful re-experiencing phenomenon. 

VA outpatient records reveal that on July 13, 2011, a Suicide Risk Assessment was conducted. The Veteran had not had any suicidal thoughts for the past few days, but had at times in his life wished he was dead. His wife stated that he has had suicidal ideation, and some threats, for over 30 years (VBMS record 10/26/2011). 

A July 14, 2011, Mental Health Consultation reveals the Veteran and his wife described depressive symptoms, anxiety symptoms, possible PTSD symptoms, possible manic symptoms, possible psychotic symptoms and interpersonal issues as the presenting problem. According to the examiner, the Veteran was alert and oriented x 4. His attitude was cooperative and eye contact was good. His mood was euthymic and affect was within normal limits. Psychomotor activity was also within normal limits. Speech was clear and thoughts were goal directed. The Veteran denied current suicidal ideation or homicidal ideation. Delusions and hallucinations were also denied. Concentration was good, as was the ability to abstract. Comprehension and  memory were good, as was judgment (VBMS record 10/26/2011).

An August 11, 2011, Mental Health Note reveals the Veteran was assessed as alert, oriented x 4; his attitude was cooperative; and eye contact was good. His mood was euthymic and affect was within normal limits. Psychomotor activity was within normal limits, speech was clear, and thoughts were goal directed. The Veteran denied current suicidal or homicidal ideation. He also denied delusions or hallucinations. Concentration, comprehension, memory, insight and, judgment were good (VBMS record 10/26/2011).

An August 31, 2011, Mental Health Note reveals the Veteran was assessed as alert and oriented x 4. His attitude was cooperative; eye contact was good; mood was euthymic; affect was within normal limits; psychomotor activity was within normal limits; speech was clear; and, thoughts were goal directed. The Veteran denied current suicidal or homicidal ideation. He also denied delusions and hallucinations. Concentration comprehension, memory, insight, and judgment were good (VBMS record 10/26/2011).

VA H&P Notes from August 17, 2010, January 18, 2011, and February 22, 2011, each reveal findings of no cognitive loss or memory impairment present; no hallucinations present; no danger to self or others; no history of confusion/wandering behavior; no psychiatry consult recommended (VBMS record 09/11/2015). 

VA Mental Health Counseling Notes on October 24, 2011, November 21, 2011, February 6, 2012, March 26, 2012, July 2, 2012, July 18, 2012, August 1, 2012, August 15, 2012, August 22, 2012, August 29, 2012, September 12, 2012, reveal that the Veteran presented as alert; he was oriented x 4; his attitude was cooperative; eye contact was good; mood was euthymic; affect is within normal limits; psychomotor activity was within normal limits; speech was clear; thoughts were goal directed; current suicidal ideation was denied; current homicidal ideation was denied; delusions were denied; hallucinations were denied; concentration was good; abstraction was good; comprehension was good; memory was good; insight was good; judgment was good; and, he was able to participate in his own treatment plan (VBMS record 09/11/2015). 

An October 3, 2011, Mental Health Initial Evaluation reveals complaint of symptoms of anxiety and depression. The Veteran described having these symptoms for several years after his military service. He had experienced excessive anger and agitation over seemingly little things. His family described life with him as "walking on eggshells." His wife stated that they have moved numerous times during their 36 years of marriage because he could not be settled in a town or job, etc. The Veteran stated he did not ever feel secure. The Veteran's symptoms had a detrimental effect on their son. The Veteran reported that he currently has nightmares and had in the past. He stated "I think too much. I try to forget, put Vietnam out of my mind, but something always reminds me, a smell or sound, something." At times the Veteran reported he gets very emotional especially related to military, war (past present), the "facade" the government puts up at times to justify wars and other workings. He became very emotional as he described how he was treated when he returned from Vietnam stating "it is the most sickening thing in the world to have people think of you that way." The Veteran and his family reported, at times he is like Dr. Jekyll/Mr. Hyde. Things will be going well, but any little thing might set him off. At times he is volatile and at times he becomes "zoned out" like his body is there, but he is not hearing his family. The Veteran reported he cries easily at times, becomes very emotional at times, and is often withdrawn. Sleep was disrupted by nightmares, but it is very hard to go to sleep. He used to hunt and fish, but does not do so anymore. His family says he has nervous tics. He does better with short trips to the store or wherever, but after a while he gets jumpy. He tries to avoid conflict because he knows in a conflict he sometimes can really "lose it." It is always there "boiling or brewing deep down." He reports being like a volcano that erupts with no real, warning. With respect to psychosis, he reported not lately, but he has in the past. He reported having seen spiritual "abberations" (apparitions) hovering over him, choking him. This occurred when he was in college, at about 6:15 am, when he was in a half-dream, half-awake state. The examiner assigned a GAF score of 54 (VBMS record 10/26/2011).

The Veteran's wife testified at a October 2011 Board hearing regarding the service connection issue that "Nobody really gets to know him except the people that's living with him. Uh, there's a lot of rage and anger that I've had to deal with over the years." 

The report of a VA examination dated September 2012 reveals the Veteran had been married 2 times and divorced 1 time. He reported having a grown son, and having a good relationship with his wife and son. He reported having 2 sisters and their relationships were good. On examination, the Veteran maintained an appropriate manner and attitude, as well as good eye contact. He was oriented and cooperative. Hygiene was appropriate. The Veteran reported that he graduated from high school in 1963 and had 2 years of college. He reported earning an Associate's Degree. Before the service, he was employed in the oil field for 2 years. After service, he worked 4 years as a police officer and worked 40 years installing floor coverings. He last worked 3 years prior, and he quit due to difficulty getting along with customers. There were conflicts with the customers along with physical aggression. He had tried to avoid conflict, but sometimes he would just explode. He had been attending outpatient VA outpatient treatment for the previous 18 months and went once a week. He reported nightmares, intrusive thoughts, increased startle response, flash backs, panic attacks, hypervigilance, reliving, outbursts, survivor guilt, verbal and physical aggression, and isolation. His symptoms were described as severe and constant. The effect the symptoms had upon total daily functioning was assessed as a major impact. He had minimal activities of daily living, not much quality to his life, and no active friendships. He reported trouble sleeping for 46 years, both initiating and maintaining. He reported a history of violent behavior, to include fist fighting. He had no history of suicide attempts. The Veteran reported a moderate and ongoing depression. Symptoms included sleep disturbance, low energy, and no fun. There was no pursuit of pleasure, a poor quality to his life, and no active friendships. 

In March 2013, the Veteran's wife submitted a statement reporting that the Veteran's psychiatric symptoms had gotten progressively worse during their marriage of 38 years. Because: of these symptoms, they had been separated for approximately 2 years. During the marriage, the Veteran was reportedly unstable and paranoid. He had serious, deep problems that caused him to be unhappy. His temper was out of hand, and he attributed his rage to his time in the military. He would get horribly depressed and was quick to anger. His symptoms caused him to have frequent thoughts of conspiracy. The Veteran could not cope with hard times or with decision-making. He was able to put on charm in social situations; however, there are many occasions where his wife had to make excuses for him when he was not mentally able to receive calls. This caused him to lose at least 1 friend over time. She handled all of his business calls. There were many times that the Veteran caused her to feel danger for herself and their son when he was in a rage. She even thought of having him committed a couple times. Over the years, there were at least 25 occasions, starting when their child was 3 years old, in which they had to leave the Veteran and reside elsewhere. According to her account, when he is very depressed, he excludes all other thoughts. He has said things like: "I'm just going to blow my brains out!" He would often threaten to leave. He said these things occasionally during the first 10 years of the marriage, and during the last 20 plus years, they have become more prominent. She described numerous times when he "blew up" in public, such as at restaurants, in stores, at shows, or in the company of friends.

A March 2013 statement from the Veteran's brother notes that psychiatric symptoms had gotten progressively worse since he came home from the military. He went from being laid-back and having many friends to a hard attitude, and aggressive behavior. According to this account, the Veteran had become confrontational with anybody who bothered him. Approximately a year and a half prior, he took the Veteran into his home after the Veteran and his wife became separated. At first, he was able to persuade the Veteran to do activities. Then he began to refuse these offers. According to this account, the Veteran did not like to leave the house more than he had to, which was approximately 2 to 3 times per week. The longest time he would spend away from home was about 3 to 4 hours when he had medical appointments. He would spend his time at home either sleeping or watching television. He would eat his meals in front of the television, away from others. He was agitated and snappy on a daily basis. He lacked energy and motivation to do anything. He would seldom receive visitors. His son or a friend might visit him once in a 6 month period. During the prior year, the Veteran had talked about ending his life at least 10 times. When something would stress him out, he would fly off of the handle and make statements such as, "I should take a gun and put it to my head," or "I want to run my car off of a cliff," or "I want to drive my car into a tree." 

A March 2013 statement from a friend notes that she had been close friends with the Veteran since 1992. During the last 2 years, they had only been able to see each other twice. She stated that she had observed symptoms such as excessive worry. Therapy had helped in some ways but made him worse in others, by exposing him to negative feelings that were buried. He described events that troubled him while he was in service which he had never mentioned prior to therapy. She had also observed a lack of motivation, trust issues, depression, anxiety, difficulty handling stress, anger, a short temper, trouble focusing, feeling let down when things he tries to accomplish do not work out, financial stress, marriage conflicts, and his frustration with the lengthy process of getting the assistance he needs. In the last 5-7 years, she had heard the Veteran's hopeless thoughts at least 4-5 times, such as "I don't want to live like this anymore." She would try to keep encouraging him, which helped a little but did not seem to last. He had a roller-coaster effect with his feelings that the VA and others were trying to help him with, and then those feelings were often replaced with feelings of betrayal. When he was stressed, he would get angrier than he would for what the issue is, without any warning.

A March 2013 statement from the Veteran notes that his psychiatric symptoms had been progressively worsening since he was discharged from the Air Force. During his VA psychiatric treatment sessions from 2009 through 2012, he was able to open up about some of his symptoms, but he was reserved and ashamed to admit to the most severe symptoms. He reported driving recently and thought about driving his car off of the road. He would often wish that God would kill him so he would not have to feel embarrassed for these thoughts. He would get frustrated enough to have near daily thoughts of wishing he were dead. While in therapy, he was encouraged to repeatedly describe his traumas in order to face his PTSD head on, without becoming too upset. When he hesitated to relay his stressors, he was coaxed and would "clam up" because the repetition was not good for him. The daily reminders of military traumas would make him aggravated during treatment sessions, but he tried to keep his cool and not show it. The inability to place trust in others or have confidence in the system hindered his ability to relate to others in a meaningful way. He experienced the following symptoms: PTSD, adjustment difficulties, depression, anxiety, panic attacks, chronic sleep disturbance, problems with memory and concentration, lack of motivation, difficulty following multi-step instructions, difficulty maintaining healthy relationships and adapting to stressful situations, anger issues, and suicidal thoughts. He would spend most of his time sleeping or watching television, which was inundated with shows and commercials that advertise illnesses and negativity. He had intrusive thoughts and flashbacks many times each day. While watching television or in the company of others, he was constantly aware, "like a bird," of all that was going on. On one occasion, while outside with his brother, jet fighters flew by that were similar to what he worked on in the military. A "danger flag" immediately went up and he had to watch them until they were completely out of sight. His heart rate elevated, feeling like it might explode, and he felt visibly distressed. He reported always looking out the window, observing noises, and being cautious when someone was on his property. When he was in a restaurant, he would never sit with his back to the door. He would scrutinize people, analyzing their posture, motives, and everything they said. When dealing with his stressors, he would try to re-direct himself as much as possible, which was increasingly wearing him down. His mind would spin in fifty directions every night. He would dwell in bed for at least an hour to 2 hours nightly before he was able to fall asleep. He would wake with nightmares about 2 or 3 times each night. His brother became used to seeing how easily things startle him or how easily he was angered because he had lived with him for about a year-and-a-half since he separated from his wife. He would start conflicts on daily basis even though he tried to repress his irritability. He was unable to keep from criticizing everything. He was constantly critical of everything he saw on television, or what his brother and his son were doing. He had trouble concentrating and completing certain household tasks that he felt others should handle. When he was working, he had frequent conflicts dating back to the 1970s. He spent approximately 42 years in the floor covering industry that was physically grueling in order to provide for his family before the company went out of business. He would engage in verbal fights that would get very close to becoming physical. He felt the worst when he became verbally unglued on a person, especially when his son witnessed it. Since he became unemployed, he had been able to avoid public altercations by staying at home as much as possible. He felt the need to be alone, avoiding people, because he did not like having the conflicts he felt were inevitable. He occasionally felt like he could hurt someone if he became too frustrated. He was finding himself gradually going longer between shaves and showers than he should for lack of going out of the house. He felt himself being less concerned about daily hygiene.

The Veteran submitted a November 2016 report of D. Mahony, Ph. D., who opined that, it is at least as likely as not that the Veteran's service connected PTSD has precluded his ability to secure and follow consistent substantially gainful employment from at least 2008, when he last worked, to the present. Most notably, his symptoms of irritability and argumentative behavior caused a long history of interpersonal conflicts with co-workers and customers that eventually led to the loss of his job in 2008. Overall, using the VA rating criteria, it is at least as likely as not that the Veteran's service connected PTSD has caused, total social and occupational impairment evidenced by severe symptoms including: gross impairment in thought processes or communication (as evidenced by the description above of the Veteran's cognitive impairments that he displayed during a clinical interview) and his irritability and argumentative behavior with others. This includes comprehension deficits such as his difficulties understanding simple questions, short and long-term memory deficits such as his inability to recall significant events, dates, or names from his past or present, including the names of his current mental health providers or the dates of his marriages, divorce, or the year that he initiated mental health treatment at the VA; attention and concentration deficits that impair his ability to follow meaningful conversation and respond to interview questions; delusional beliefs including his belief that the government engaged in the Vietnam War for ulterior purposes; grossly inappropriate behavior including becoming irritable, argumentative, and assaultive in most interpersonal interactions; persistent danger of hurting self or others including chronic suicidality and assaultive behaviors; inability to perform activities of daily living such as cooking, cleaning, and shopping; and disorientation to time and date. This has been the case since at least April of 2009 due to his symptoms of service-connected PTSD.

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016). A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

After a review of all of the evidence, the Board finds that a 70 percent is warranted prior to September 18, 2012. However, a rating of 100 percent is not warranted at any time prior to that date. 

In finding that the criteria for a 70 percent rating are more nearly approximated than are those for the currently assigned 30 percent rating, the Board acknowledges that the evidence during this period does not present a consistent picture. In general, the Veteran has presented himself as more mildly impaired during VA examinations and clinical evaluations (Mental Health Consultations) than he apparently does in the presence of family and friends. The findings on the October 2009 VA examination, including the GAF score assigned, are clearly not of the type and degree contemplated for a 70 percent rating. In fact, the GAF score of 70 is consistent with mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

However, the descriptions provided by his family and friends, as well as the findings on the October 3, 2011, Mental Health Initial Evaluation, suggest a level of impairment that is somewhat higher than otherwise presented. Most notable in finding that the criteria for the 70 percent rating are approximated is the ongoing nature of the Veteran's suicidal ideation and impaired impulse control (such as unprovoked irritability with periods of violence). This is apparent in the descriptions of his friend and family members and in his own account. Also significant, while the Veteran has maintained relationships with his family, these are clearly strained. He is reportedly now separated from his wife for reasons which appear to have been present throughout the period on appeal. He apparently lives in his brothers home, but in a manner disconnected from family life. This evidence more nearly approximates the inability to establish and maintain effective relationships than it does a mere difficulty in doing so. In this case, with resolution of all reasonable doubt in favor of the claim, the Board finds that, prior to September 18, 2012, the Veteran's symptomatology resulted in deficiencies in most areas, including work, family relations, judgment, thinking, and mood. Accordingly, the Board concludes that the criteria for a70 percent rating are met for the entire period remaining on appeal. 

With respect to entitlement to a 100 percent rating, the Board also finds that the Veteran's mental disability has not been productive of total occupational and social impairment at any time prior to September 18, 2012. While he clearly was socially impaired during this period, he always retained a significant level of social functioning, which allowed for a few relationships with family and friends. The fact that these relationships were strained does not imply total social impairment. Indeed, even the September 18, 2012, VA examination report includes a finding that the Veteran had a good relationship with his wife and son at that time. While the Veteran clearly was occupationally impaired prior to September 18, 2012, he retained a significant degree of occupational functioning, as demonstrated by findings regarding speech, thinking, orientation, and memory. In short, the gross impairment of behavior resulting in severe disorientation of the individual which is contemplated by the 100 percent rating criteria, is simply not evident in this case at any time prior to September 18, 2012.

The Board acknowledges the report of Dr. Mahony and his endorsement of the criteria for a 100 percent rating. However, there are several significant findings in the report which are either not consistent with record, or not consistent with the rating criteria asserted to have been met. The Board observes that, while it must base its findings and conclusions on competent medical evidence, the responsibility for determining whether the criteria for any specific rating are met belongs to VA adjudicators-in this case the Board, and not to medical examiners. 

The Board observes that Dr. Mahony assessed that the Veteran has delusional beliefs. However, the particular belief cited by Dr. Mahony in example was his belief that the government engaged in the Vietnam War for "ulterior purposes." The Board takes notice of the definition of "delusion" as a false belief that is firmly maintained in spite of incontrovertible and obvious proof or evidence to the contrary and in spite of the fact that other members of the culture do not share the belief. See Dorland's Illustrated Medical Dictionary 491 (31st ed. 2007). It is unclear from Dr. Mahony's discussion how the Veteran's belief that the US government had ulterior (or hidden) purposes for engaging in the Vietnam War could possibly meet the definition of a delusion as the Veteran's opinion regarding whether an individual or organization harbors hidden motives is not the type fact that is capable of being demonstrably proven false. 

While the Board does not profess competence to determine whether or not the Veteran in fact has delusional beliefs, the Board may interpret the reasons provided for any medical opinion in light of the other evidence. In comparison to the other competent medical evidence from this period, which, in direct conflict with Dr. Mahony, finds that there was no evidence of delusions (October 2009 VA examination report), and that the Veteran denied delusions (July 14, 2011, August 11, 2011, and August 31, 2011, VA outpatient notes), the reasoning provided by Dr. Mahony in support of his opinion is unpersuasive. Indeed, even the September 2012 VA examination, which marks the assignment of a 100 percent rating, finds that there were no persistent delusions or hallucinations. 

On the same subject, the Board acknowledges the Veteran's description of spiritual apparitions hovering over him, choking him. However, he described this as a half dream which occurred when he was in college. This account is apparently not pertinent to the period on appeal. The Board finds that the Veteran's general disability picture during the period on appeal has not been manifested by delusions or hallucinations so as to result in total occupational and social impairment. 

The Board also acknowledges the observations of the Veteran's wife that he was subject to paranoia and conspiratorial thinking. While such chronic suspiciousness would undoubtedly be productive of occupational and social impairment, she also reported that he was able to put on charm in social situations. Thus, it would appear he remained able to adapt to the extent necessary to retain a meaningful and significant degree social functioning. 

Finally, Dr. Mahony found that there was gross impairment in thought processes or communication, and that this was evidenced by cognitive impairments that the Veteran displayed during the clinical interview. However, the question for determination here centers on the Veteran's disability picture prior to September 18, 2012, not his disability picture at the time of a November 2016 examination clinical interview. There is no dispute that the Veteran currently manifests total occupational and social impairment. A 100 percent rating is in effect since September 18, 2012. Dr. Mahony's statement does not identify an evidentiary basis during the period of time under consideration here to substantiate gross impairment in thought processes or communication. 

As noted above, the reports from that period show that the Veteran's speech and communication were appropriate, and he was assessed to be a reliable historian. While he described some difficulty with concentration, his cognitive abilities were assessed as being grossly intact. His capacity for abstraction, memory, and judgment also appeared intact. (October 2009 examination report). His speech was clear and his thoughts were goal-directed. His concentration was good, as was the ability to abstract. Comprehension and  memory, and judgment were also assessed as good (July 14, 2011, August 11, 2011, and August 31, 2011, Mental Health Notes). The Board finds those contemporaneous accounts to be more persuasive on this point than the assessment of Dr. Mahony made 4 years later. 

In sum, while the Board finds that the criteria for a 70 percent rating are met for the entire period on appeal, the criteria for a 100 percent rating are neither met nor more nearly approximated than those for the 70 percent rating at any time during the period on appeal. 38 C.F.R. § 4.7. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, with respect to any rating higher than 70 percent, the preponderance of the evidence is against the claim and that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the issues on appeal. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2016). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

The Board finds that the first Thun element is not satisfied here. All the Veteran's PTSD symptoms are either explicitly part of the schedular rating criteria under the general formula for rating mental disorders at 38 C.F.R. § 4.130; are analogous to the schedular rating criteria (see 38 C.F.R. §§ 4.20, 4.21), or are "like or similar to" the schedular rating criteria (see Mauerhan at 442-43). The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings. The Veteran's symptoms of suicidal ideation, irritability, social withdrawal, depressed mood, anxiety, suspiciousness, chronic sleep impairment, and loss of concentration and memory are specifically included in the rating schedule, and the assigned disability rating specifically considers the degree of occupational and social impairment, including due to specific symptomatology. 

The GAF scores indicated in the DSM-IV, which reflect overall degree of impairment due to psychiatric disorders, and which the Board weighed and considered in this case, are part of the schedular rating criteria. Because the schedular rating criteria are adequate to rate the Veteran's service-connected PTSD, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards. 

In this regard and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case. Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014). In so finding, the Board notes that the Veteran has not identified or asserted that the collective and combined effect of all of the Veteran's service connected disabilities (PTSD, asbestos-related lung disease, tinnitus, and hearing loss) have rendered the rating schedule for rating mental disabilities inadequate. See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities).

TDIU Consideration-Prior to September 18, 2012

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16. A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. §§ 3.340(a)(1), 4.15.

A claim for a total disability rating based upon individual unemployability presupposes that the rating for the service-connected disability is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider. Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994). In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

The term substantially gainful occupation is not specifically defined for purposes of the regulations governing TDIU. However, marginal employment is not considered substantially gainful employment. Marginal employment includes situations in which an individual's annual income does not exceed the poverty threshold for one person. Employment may be marginal even when the individual's earned income exceeds the poverty threshold if such individual is employed in a protected environment such as a family business or sheltered workshop. 38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more. If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more. 38 C.F.R. § 4.16(a).

In light of the Board's assignment of a 70 percent rating for PTSD for the entire period prior to September 18, 2012, the combined disability rating during that period is 70 percent, from April 22, 2009, to June 11, 2012, and 90 percent since June 11, 2012. As there is a single disability ratable at 40 percent or more during this entire period, the schedular criteria for TDIU assignment are met. 

The Veteran was last employed in June 2008. There is some conflict in the evidence regarding the reason for stopping work. He has stated to healthcare providers that his PTSD symptoms caused conflicts with coworkers and customers that resulted in the need to quit working in 2008. However, he reported in March 2013 that he lost his job because the company he worked for went out of business. At a Board hearing in October 2011, he testified "the economy has been--it's been bad. So, the type of work that I did, uh, shut down the construction business." It was the assessment of the October 2009 VA examiner that that the Veteran's symptoms appeared to be caused predominantly by his adjustment to retirement, which occurred in December of 2008, and that his symptoms appeared to have been exacerbated by the stress of his retirement. That examiner assessed that the Veteran appeared to have functioned well in the work place and continued to do some part time work. 

While there may be some dispute regarding the Veteran's ability to continue in the job he lost in 2008, there is no dispute that he lost the job he had held for several decades. Whether through the company going out of business, or the impact of his symptoms, retaining his job was not an option. The question becomes whether he retained the ability, prior to September 18, 2012, to find new employment in a field where he had appropriate training and experience. 

Given the limited nature of his training and experience, and the significant problems with social impairment and irritability that are evidence during this period, the Board finds that the evidence in favor of the Veteran having been unable to secure or follow a substantially gainful occupation prior to September 18, 2012, has attained relative equipoise with the evidence against the claim. Therefore, the Board concludes that TDIU is warranted for the entire period. 

Consideration of Special Monthly Compensation

The Board has considered whether the Veteran's disability picture warrants any level of Special Monthly Compensation (SMC). See 38 U.S.C.A. §§ 1114; 38 C.F.R. §§ 3.350, 3.352. 

Since September 18, 2012, the Veteran is currently in receipt of SMC under 38 U.S.C. 1114, subsection (s) and 38 CFR 3.350(i) on account of PTSD rated 100 percent and additional service-connected disabilities of bilateral hearing loss, asbestosis with chronic obstructive pulmonary disease and chronic bronchitis, tinnitus, independently ratable at 60 percent or more.

Based on the Board's action in this decision, prior to September 18, 2012, the combined disability rating is 70 percent from September 18, 2012, to June 11, 2012, and 90 percent from June 11, 2012, to September 18, 2012. The Board has found that TDIU is warranted prior to September 18, 2012, based solely on the effect of the Veteran's PTSD. 

Accordingly, from June 11, 2012, to September 18, 2012, there is a TDIU rating based on the effect of a single disability and an additional disability rated at 60 percent. Therefore, the criteria for SMC under 38 U.S.C. § 1114(p), (s) 38 CFR § 3.350(f), (i) are met from June 11, 2012, to September 18, 2012. However, prior to June 11, 2012, the criteria for SMC under 38 U.S.C. § 1114(p), (s) 38 CFR § 3.350(f), (i) are not met. 

The evidence demonstrates that the Veteran does not have upper extremity impairment as would approximate loss of use of either upper extremity. 38 U.S.C. § 1114(k), (m), (n), (o); 38 CFR § 3.350(a), (c), (d), (e). He has not been found to be actually housebound or in need of the aid and attendance of another. 38 U.S.C. § 1114(l), (s), (r) 38 CFR § 3.350(b), (i), (h). And, the Veteran does not have anatomical loss of, or loss of use of, a creative organ. 38 U.S.C. § 1114(k); 38 C.F.R. § 3.350(a). 

Service Connection Claim

The Veteran is seeking service connection for a heart disorder on the basis that it is related to herbicide exposure in service, or that it is related to his service-connected mental disorder.

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability. 38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998). 

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service. This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946. In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within 1 year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Where one of the enumerated chronic diseases is shown to be chronic in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. 38 C.F.R. § 3.303(b).

Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b). Continuity of symptomatology may be shown by demonstrating "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a) Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Cardiovascular-renal disease is included among the enumerated chronic diseases. In order for heart disease to have become manifest to a degree of 10 percent, there must be documented heart disease resulting in a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required. See 38 C.F.R. § 4.104, Diagnostic Code 7005 (2016).

VA has established a presumption of herbicide exposure applicable to veterans who served in Republic of Vietnam during the Vietnam War, and a presumption of service connection applicable to Veterans who are either presumed to have been exposed to herbicide agents, or who are shown to have been actually exposed to herbicide agents during service. 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 C.F.R. § 3.307(a)(6)(iii).

The diseases deemed associated with herbicide exposure under VA law include ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina). See 38 C.F.R. § 3.309(e).

A disease associated with exposure to certain herbicide agents listed in § 3.309 will be considered to have been incurred in or aggravated by service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service, provided that such disease shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a).

When a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis. Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993). 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016). A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

Service personnel records reveal the Veteran had no service in Vietnam at any time. He served in Thailand at Korat Air Base as an aircraft mechanic from January 1966 to February 1967. 

Service treatment records reveal no complaint of or treatment for heart problems at any time. Chest X-rays on August 24, 1964, December 3, 1965, and February 8, 1966, were normal with respect to the heart. 

When examined at service separation on August 30, 1971, the Veteran's heart and vascular system were normal. He was assigned a physical profile rating of P-1. The P stands for physical capacity or stamina. This factor normally includes conditions of the heart; respiratory system; gastrointestinal system, genitourinary system; nervous system; allergic, endocrine, metabolic and nutritional diseases; diseases of the blood and blood forming tissues; dental conditions; diseases of the breast, and other organic defects and diseases that do not fall under other specific factors of the system. The number 1 indicates that an individual possesses a high level of medical fitness and, consequently, is medically fit for any military assignment. See 9-3(c)(1) Army Regulation 40-501, Change 35; Hanson v. Derwinski, 1 Vet. App. 512 (1991); Odiorne v. Principi, 3 Vet. App. 456, 457 (1992). 

On the corresponding Report of Medical History, the Veteran reported no history of, or current, pain or pressure in the chest or palpitation or pounding heart. 

The Veteran's essential contention regarding his claim is that he was exposed to herbicide agents during his service in Thailand. VA has determined that a special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases including Royal Thai Air Force Bases U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, or, Don Muang, and as an Air Force security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence. For such individuals, the VA Adjudication Procedure Manual directs the rating agent to "concede herbicide exposure on a direct/facts-found basis." See M21-1, Part IV, subpart ii, 1.H.5.b. 

In a written account submitted in June 2013, the Veteran reported that he was assigned to work on the flight line as well as the perimeter of the flight line while providing aircraft inspections. The hooches/tents were located on the perimeter of the flight line approximately 15 feet away from the defoliated jungle area. This area was defoliated the entire time he was there. While on daily duty, he spent approximately one-half-hour to a little more than an hour on the perimeter of the military base while waiting for the signal to launch. He stood at end of the flight line while aircraft prepared for takeoff. He performed extra duty outside of the field area on beautification assignments where he would fix buildings and roadways or dig up the ground to plant flowers and coconut trees. He asserted that his bare skin was in direct contact with herbicides contained in this dirt while he worked for at least 2 solid weeks, at a minimum of 2 hours each day, 7 days a week. He had near daily exposure to herbicides while walking around the perimeter of the base. He asserted that the drinking water could have been contaminated, because he had amoebic dysentery for approximately two weeks after arriving in Korat. Many other veterans suffered this condition as well. Additionally, he asserted he was exposed to chemicals that were sprayed nightly for mosquito control. He walked through the fog mist and breathed in these chemicals.

The Board finds no conflict in the record regarding the Veteran's description of his duties or his presence routinely at the perimeter of Korat Air Base. Accordingly, the Board finds his description credible, and agrees that he was exposed to herbicides during his service in Thailand. 

The RO obtained a medical opinion in August 2013 as to whether the Veteran's heart disorder was aggravated by his service-connected respiratory disability. The opinion was against aggravation because there was no evidence of right heart dysfunction in a 2D echo and left heart catheterization that were done during an April 2013 hospitalization for a 5-vessel coronary artery bypass graft. According to the opinion, right heart changes would be expected if as lung condition had aggravated the heart condition. Also documented in his hospitalization record were the three biggest risk factors for coronary artery disease: tobacco abuse, hypertension, and dyslipidemia.

On Remand from the Board, the RO obtained an opinion as to whether "it is at least as likely as not (i.e., a 50 percent or greater probability) that ischemic heart disease, if diagnosed, is related to active service or any incident of service." The examiner also was asked to opine whether "it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected PTSD caused or aggravated (permanently worsened) his ischemic heart disease." 

The report of a VA examination dated February 2016 reflects the examiner's opinion that "it is at least as likely as not that the exposure to herbicides while in service in Vietnam is related to the Veteran's development of coronary artery disease and subsequent ischemic heart disease." The examiner noted that, while PTSD would not have caused ischemic heart disease, it may have aggravated it. 

While the examiner incorrectly stated that the Veteran served in Vietnam, the Board has acknowledged his exposure to herbicides in Thailand. Accordingly, there is no inadequacy regarding the opinion. With resolution of all reasonable doubt in favor of the claim, the Board concludes that service connection for ischemic heart disease is warranted. The agency of original jurisdiction will consider entitlement to any additional benefits such as SMC upon assignment of the initial disability rating and effective date for the heart disorder. 

Duties to Notify and Assist

As the Board is granting in full the claim for service connection for a heart disorder, the claim is substantiated, and there are no further VCAA duties. Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

As to the remaining claims, VA's duty to notify was satisfied by letters sent in May 2009, August 2012, July 2013, and September 2015.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  

The RO has also obtained a thorough medical examination regarding the rating claims.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  




ORDER

Prior to September 18, 2012, a disability rating of 70 percent, but not higher, for PTSD, is granted.

Prior to June 11, 2012, TDIU is granted.

From June 11, 2012, to September 18, 2012, but not earlier, SMC at the Total plus 60 percent or housebound rate is granted. 

Service connection for a heart disorder is granted. 



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


